Citation Nr: 1142695	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  08-34 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder.

2.  What evaluation is warranted for a left shoulder strain prior to April 28, 2010?

3.  What evaluation is warranted for a left shoulder strain since April 28, 2010?     


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served from December 1976 to November 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that decision the RO addressed inter alia the issue of entitlement to service connection for posttraumatic stress disorder.  The first issue listed, however, is styled on the title page in light of the decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (VA must construe a claim based on the reasonable expectations of a non-expert claimant). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In November 2008, the appellant requested a hearing at the RO before a traveling Veterans Law Judge.  While such a hearing was scheduled for the appellant in April 2011, he was unable to attend that proceeding due to surgery.  In October 2011, the Board found that the appellant had submitted good cause for his failure to appear at the April 2011 proceeding.

Accordingly, the case is REMANDED for the following action: 

The RO shall schedule Travel Board hearing as requested before a Veterans Law Judge at the earliest available opportunity, in accordance with applicable procedures, and notify the Veteran of the date and time thereof.  If he wishes to withdraw the request for the hearing, that should be done by written document submitted to the RO. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999). 


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




